USCA11 Case: 19-14535   Date Filed: 12/16/2020   Page: 1 of 12



                                                    [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-14535
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 7:19-cv-00141-LAG



RICKEY GIDDENS,

                                                          Plaintiff-Appellant,

                                 versus

HUGH LAWSON,
THOMAS Q. LANGSTAFF,
JEFF SESSIONS,
CHARLES E. PEELER,
MICHELLE LEE SCHIEBER, et al.,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                          (December 16, 2020)
         USCA11 Case: 19-14535        Date Filed: 12/16/2020    Page: 2 of 12



Before JORDAN, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:

      Rickey Giddens, proceeding pro se, appeals the dismissal of his civil rights

complaint and the denial of his motion to reconsider the dismissal. Because the

district court correctly determined that the majority of Giddens’s claims were

barred by claim preclusion and the remainder were barred by the applicable

statutes of limitations, the court did not err in dismissing his complaint as frivolous

under 28 U.S.C. § 1915(e)(2) and did not abuse its discretion in denying his motion

for reconsideration. We therefore affirm.

                                        I.

      In 2009, a special agent with the Georgia Bureau of Investigation obtained

and executed a warrant to search Giddens’s home. As a result of the search,

Giddens and his wife were indicted for federal drug and firearm offenses. Giddens

entered a guilty plea to the drug charges pursuant to a plea deal in which

prosecutors agreed to drop the firearm charges against Giddens and all charges

against Giddens’s wife. As part of his plea agreement, Giddens also agreed to give

up his right to appeal or collaterally attack his sentence. The district court accepted

Giddens’s plea and sentenced him to 60 months’ imprisonment followed by three

years’ supervised release.




                                             2
         USCA11 Case: 19-14535        Date Filed: 12/16/2020   Page: 3 of 12



      Giddens appealed his convictions and sentence, but we dismissed his appeal

pursuant to the appeal waiver in his plea agreement. He later filed two motions to

vacate his sentence pursuant to 28 U.S.C. § 2255, both of which were

unsuccessful. According to Giddens, he completed his sentence in February 2019.

      Meanwhile, in 2015, Giddens and his wife filed a civil action pursuant to

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.

388 (1971), against 23 defendants, including the U.S. Attorney General, the U.S.

Attorney for the Middle District of Georgia, law enforcement officers, prosecutors,

judges, probation officers, defense attorneys, state and county officials, the

Georgia Bureau of Investigation, and state municipalities. The Giddenses

contended that the defendants had fabricated evidence and otherwise engaged in or

were responsible for misconduct in their various roles in investigating them and

preparing and executing the 2009 search warrant; in Giddens’s subsequent arrest,

indictment, prosecution, or sentencing; or in denying his § 2255 motions. They

alleged that the defendants were liable for violating Giddens’s constitutional rights

and the Fair Sentencing Act of 2010, and for committing various torts.

      The district court found that the last of the Giddenses’ claims accrued in

2012 and dismissed the complaint as barred by the two-year statute of limitations

applicable to Bivens claims in Georgia. The court also found that the federal

defendants were entitled to absolute immunity and that the state and municipal


                                          3
          USCA11 Case: 19-14535       Date Filed: 12/16/2020   Page: 4 of 12



actors were not subject to suit under Bivens. The court denied the Giddenses’

motion to amend their complaint to add 42 U.S.C. § 1983 claims against the

nonfederal defendants, finding that such claims would be subject to the same two-

year statute of limitations and would therefore be untimely. On appeal, we

affirmed the dismissal of the 2015 action as time barred. Giddens v. Lawson, 734

F. App’x 706, 710 (11th Cir. 2018).

      A year later, Giddens filed this complaint pursuant to 42 U.S.C. §§ 1983,

1985, 1986, and Bivens against 25 defendants. The named defendants included 18

of the same individuals and entities sued in his 2015 action, along with the then-

current U.S. Attorney General, the U.S. Attorney and chief probation officer for

the Middle District of Georgia, additional law enforcement officers, and the GBI

director. As before, Giddens alleged that the defendants committed or were liable

for misconduct during the state narcotics investigation or the subsequent federal

criminal and postconviction proceedings. He claimed that the defendants’ actions

violated his constitutional rights and the Fair Sentencing Act, and he asserted a

variety of tort claims.

      Giddens filed a motion to proceed in forma pauperis, which required the

district court to review his complaint for frivolousness. 42 U.S.C. § 1915(e). The

district court dismissed the complaint as frivolous, finding that Giddens’s claims

against 17 of the defendants were barred by res judicata (or claim preclusion)


                                          4
           USCA11 Case: 19-14535           Date Filed: 12/16/2020       Page: 5 of 12



because those claims involved the same parties and arose from the same events as

the claims that had been dismissed as untimely in the 2015 action.1 The court

dismissed Giddens’s claims against the remaining defendants because they too

were barred by the applicable statute of limitations. Giddens filed a motion for

reconsideration, which the district court denied. Giddens now appeals.

                                               II.

       We review a district court’s sua sponte dismissal for frivolity under 28

U.S.C. § 1915(e)(2)(B)(i) for abuse of discretion. Hughes v. Lott, 350 F.3d 1157,

1160 (11th Cir. 2003). We review the court’s finding that Giddens’s claims were

barred by res judicata de novo. Id. We also review the court’s interpretation and

application of statutes of limitations de novo. Foudy v. Miami-Dade Cty., 823 F.3d

590, 592 (11th Cir. 2016). We review the denial of a motion for reconsideration

under Rule 59(e) for abuse of discretion. Arthur v. King, 500 F.3d 1335, 1343

(11th Cir. 2007).

                                               A.

       Res judicata or claim preclusion “bars relitigation of matters that were

litigated or could have been litigated in an earlier suit.” Manning v. City of




1
  One of the 18 defendants that were also sued in the 2015 action (the Brooks County Board of
Commissioners) was voluntarily dismissed from the previous action, so Giddens’s claims against
that defendant were not resolved on the merits in the earlier lawsuit and were not barred by claim
preclusion in the current lawsuit.
                                                5
         USCA11 Case: 19-14535        Date Filed: 12/16/2020    Page: 6 of 12



Auburn, 953 F.2d 1355, 1358 (11th Cir. 1992). A claim that was or could have

been brought in a prior lawsuit is barred by the judgment in the earlier case when

(1) the prior judgment was rendered by a court of competent jurisdiction; (2) the

judgment was final and on the merits; (3) both cases involve the same parties or

those in privity with them; and (4) both cases involve the same causes of action.

Mann v. Palmer, 713 F.3d 1306, 1311 (11th Cir. 2013).

      The district court correctly determined that all four elements of claim

preclusion are met with regard to Giddens’s claims against 17 of the named

defendants. Giddens concedes that the district court where he filed both lawsuits is

a court of competent jurisdiction. In the 2015 lawsuit, the district court dismissed

Giddens’s claims against these defendants as barred by the applicable statutes of

limitations, which “is a decision on the merits for res judicata purposes.” Mathis

v. Laird, 457 F.2d 926, 927 (5th Cir. 1972). Giddens and the 17 defendants at

issue were all parties to the prior action, and his current claims against those

defendants all arise from the same criminal investigation, prosecution, and

postconviction proceedings. “A cause of action is the same for res judicata

purposes if it ‘arises out of the same nucleus of operative fact, or is based upon the

same factual predicate, as a former action.’” Lobo v. Celebrity Cruises, Inc., 704

F.3d 882, 893 (11th Cir. 2013) (citation omitted).




                                           6
          USCA11 Case: 19-14535       Date Filed: 12/16/2020    Page: 7 of 12



      Giddens states that the requirements for claim preclusion were not met here,

but he makes no argument and cites no authority to support that statement.

Instead, he argues primarily that claim preclusion should not apply because (1) his

sentence and the denial of his § 2255 motions violated his fundamental

constitutional rights as well as the Fair Sentencing Act and Department of Justice

policy, and his claims arising from those injuries were authorized under 42 U.S.C.

§ 1981, the Declaratory Judgment Act, and the Administrative Procedures Act; and

(2) the application of claim preclusion to bar his claims violated his due process

rights because he lacked a “full and fair opportunity” to litigate the issues in his

2015 action. Both arguments are misplaced.

      First, the claim preclusion doctrine turns not on the nature of the plaintiff’s

claims or the legal authority in which they are grounded but on whether a court has

already resolved claims between the same parties arising from the same events; if

so, the doctrine prohibits the plaintiff from bringing the claims again regardless of

their gravity or importance to the plaintiff. See, e.g., Mann, 713 F.3d at 1311–12

(petitioner’s constitutional challenges to lethal-injection protocol barred by res

judicata). Giddens’s claims for damages arising out of his criminal prosecution,

sentence, and postconviction proceedings were or could have been brought in his

2015 action, and claim preclusion bars him from relitigating them against the same

defendants. See id. at 1312.


                                           7
         USCA11 Case: 19-14535        Date Filed: 12/16/2020   Page: 8 of 12



      Second, Giddens had the opportunity to and did litigate the timeliness of his

claims—which was the basis for the district court’s finding of res judicata—in the

2015 action. In that case, the defendants responded to his complaint by arguing

(among other things) that his claims were barred by the applicable statutes of

limitations. Giddens and his wife responded to the defendants’ motions to dismiss

their complaint, and when the magistrate judge recommended that the district court

grant the defendants’ motions and dismiss their claims as time barred, they filed

objections to the magistrate’s report and recommendation. After the district court

adopted the magistrate judge’s report and dismissed their claims, the Giddenses

appealed that judgment to this Court. This exhaustive litigation afforded Giddens

far more than mere notice and the opportunity to be heard, which are “the central

features of due process.” Graham v. R.J. Reynolds Tobacco Co., 857 F.3d 1169,

1184 (11th Cir. 2017). The district court did not err in dismissing Giddens’s

claims against 17 of the defendants as barred by res judicata or claim preclusion.

                                          B.

      Giddens also argues that the district court erred in finding that his claims

against the remaining eight defendants were barred by the applicable statutes of

limitations. He argues first that the district court should have used the “catchall”

statute of limitations in 28 U.S.C. § 1658 rather than the two-year limitations

period applicable to § 1983 claims in Georgia. Section 1658 provides a four-year


                                          8
          USCA11 Case: 19-14535       Date Filed: 12/16/2020    Page: 9 of 12



statute of limitations for any civil action “arising under” a federal statute enacted

after December 1, 1990, if no statute of limitations is otherwise provided by law.

This “catchall” limitations period may apply where the plaintiff’s claim arises

under a statute that was originally enacted before 1990 and amended after, if “the

plaintiff’s claim against the defendant was made possible by” the post-1990

enactment. Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 382 (2004).

Giddens argues that his lawsuit should be subject to the four-year statute of

limitations because his claims were “made possible by” the Fair Sentencing Act,

which was enacted in 2010.

      Giddens is mistaken. In Jones, the Supreme Court explained that a claim is

“made possible by a post-1990 enactment”—and § 1658 applies—when the

enactment “creates a new right to maintain an action.” Id. Giddens’s claims were

not “made possible by” the Fair Sentencing Act because that Act did not create a

new right to file a civil lawsuit—it amended criminal statutes providing penalties

for drug-trafficking crimes involving crack cocaine. See generally Fair Sentencing

Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372. Section 1983, on the other

hand, specifically provides a right to sue state and local officials for the alleged

violation of federal constitutional or statutory rights. 42 U.S.C. § 1983. And

Bivens provides a right to sue federal officials for certain constitutional violations.

403 U.S. at 397. As Giddens indicated in his complaint, his federal-law claims for


                                           9
          USCA11 Case: 19-14535          Date Filed: 12/16/2020       Page: 10 of 12



damages were brought under 42 U.S.C. §§ 1983, 1985, 1986, and Bivens, not the

Fair Sentencing Act. 2 Those claims were governed by, at most, a two-year statute

of limitations. See 42 U.S.C. § 1986 (providing a one-year statute of limitations

for § 1986 claims); Kelly v. Serna, 87 F.3d 1235, 1238 (11th Cir. 1996) (two years

for § 1983 and Bivens actions in Georgia); Rozar v. Mullis, 85 F.3d 556, 561 (11th

Cir. 1996) (two years for § 1985 claims in Georgia).

       In any event, Giddens’s claims that were not precluded by the 2015

judgment—or barred by Heck v. Humphrey, 512 U.S. 477 (1994) 3—arose in 2011

at the latest, more than eight years before he filed the current action. We reject

Giddens’s argument that the statute of limitations was tolled under the “continuing

violation” doctrine until he completed his sentence in 2019. The continuing

violation doctrine allows “a plaintiff to sue on an otherwise time-barred claim

when additional violations of the law occur within the statutory period.” Ctr. For

Biological Diversity v. Hamilton, 453 F.3d 1331, 1334 (11th Cir. 2006). We draw


2
  Giddens makes no argument regarding the statutes of limitations applicable to his state-law
claims, so we need not address that issue. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d
678, 681 (11th Cir. 2014) (“We have long held that an appellant abandons a claim when he either
makes only passing references to it or raises it in a perfunctory manner without supporting
arguments and authority.”).
3
  Heck generally bars damages claims for “harm caused by actions whose unlawfulness would
render a conviction or sentence invalid,” unless and until “the conviction or sentence has been
reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal
authorized to make such determination, or called into question by a federal court’s issuance of a
writ of habeas corpus.” Heck, 512 U.S. at 486–87. As we noted in Giddens’s appeal from the
2015 judgment, Heck bars Giddens’s claims seeking damages on the ground that he was
unlawfully convicted or sentenced because his conviction and sentence have never been
invalidated. Giddens v. Lawson, 734 F. App’x 706, 710 (11th Cir. 2018) (unpublished).
                                               10
         USCA11 Case: 19-14535       Date Filed: 12/16/2020    Page: 11 of 12



an important distinction, however, “between the continuing effects of a discrete

violation and continuing violations.” Id. at 1335. Giddens alleged that the new

state and county defendants committed or were responsible for various discrete

constitutional violations and torts during their investigation leading up to his 2009

arrest, and he claimed that the new federal defendants violated his rights during his

criminal proceedings and 2011 sentencing. Such discrete violations as Giddens

alleged do not extend the limitations period even if their effects continue after the

alleged violations are complete. Id. The district court correctly concluded that

Giddens’s claims that were not barred by res judicata (or by Heck) were untimely.

                                          C.

      We turn last to Giddens’s argument that the district court abused its

discretion by denying his Rule 59(e) motion for reconsideration of the order

dismissing his complaint. A district court may grant a motion for reconsideration

under Rule 59(e) only if the movant presents newly discovered evidence or

demonstrates “manifest errors of law or fact” in the challenged ruling. Arthur, 500

F.3d at 1343. Giddens’s motion for reconsideration did not rely on newly

discovered evidence, and as explained above, the district court did not manifestly

err in finding that Giddens’s claims were barred by res judicata or the applicable

statutes of limitations.




                                          11
        USCA11 Case: 19-14535       Date Filed: 12/16/2020   Page: 12 of 12



                                        III.

      We conclude that the district court did not abuse its discretion when it

dismissed Giddens’s complaint as frivolous or when it denied his Rule 59(e)

motion for reconsideration. Accordingly, we affirm.

      AFFIRMED.




                                         12